Citation Nr: 0615658	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  01-02 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1981 to April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to a certificate of 
eligibility for specially adapted housing under 38 U.S.C.A. 
§ 2101(a) or a special home adaption grant under 38 U.S.C.A. 
§ 2101(b).  

In February 2006, a personal hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the claims file.  At that hearing, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran is not in receipt of compensation for 
permanent and total disability due to one of the following: 
both lower extremities; blindness; one lower extremity plus 
organic disease or injury which affects the functions of 
balance or propulsion, or one lower extremity plus one upper 
extremity.

3.  The veteran is not in receipt of compensation for 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101(a), 
5107 (West 2002& Supp. 2005); 38 C.F.R. § 3.809 (2005).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Letters from the RO in August 2002 
and November 2004 advised the veteran of her and VA's 
responsibilities in the development of the claims, and of 
evidence needed to support her claim (medical evidence 
supporting the need for special adaptive housing).  A July 
2000 rating decision, as well as the January 2001 statement 
of the case (SOC), and supplemental statements of the case 
(SSOC) issued in June and August 2005, provided the full text 
of the regulation implementing the VCAA (including notice to 
submit evidence in her possession), specifically advised the 
veteran of what she needs to establish specially adapted 
housing or a special home adaptation grant, and informed her 
of the basis for the denial of the claims.  

Regarding the duty to assist, all relevant records identified 
by the veteran have been obtained, and a hearing was provided 
the veteran in February 2006.  There is no indication in the 
record that additional evidence relevant to the issues of 
entitlement to financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant, is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
Although full compliance with the above was not completed 
prior to initial adjudication by the RO of the issues on 
appeal, to the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  The veteran has received all critical 
notice; has had ample opportunity to respond/supplement the 
record after notice was given; and the case was thereafter 
adjudicated.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2005).

In this case, the veteran is in receipt of a total disability 
evaluation on the basis of individual unemployability due to 
service connected disabilities (TDIU) effective since 
November 1997.  However, eligibility for special adaptive 
housing requires permanent and total disability that is the 
result of a combination of disabilities affecting locomotion, 
which is not shown.  

Service connection is in effect for the following 
disabilities: (1) bilateral pes planus, rated 30 percent 
disabling; (2) post-concussion headaches with history of 
migraines, rated 30 percent disabling; (3) depressed mood 
with somatoform disorder, rated 30 percent disabling; (4) 
post operative left hallux valgus and great toe metatarsalgia 
with fusion and reflex sympathetic dystrophy and history of 
small toe fracture, rated 30 percent disabling; (5) status 
post partial meniscectomy, left knee, rated 10 percent 
disabling, and (6) retropatellar pain syndrome, right knee, 
rated 0 percent disabling.

In an August 2002 rating decision, the RO granted special 
monthly compensation for loss of use of the left foot.  As 
such, she has loss of use of one lower extremity.  However, 
the evidence does not show, and it is not contended that this 
is coupled separately with either blindness, loss of use of 
the other lower extremity, or residuals of organic disease or 
injury affecting balance.  She claims that she qualifies for 
specially adapted housing because she also has loss of use of 
the right upper extremity.  Specifically, she claims that her 
service connected left lower extremity disability is from 
reflex sympathetic dystrophy, and that because she has been 
diagnosed with the same disorder in her right upper 
extremity, this too must be service connected.  In a July 
1996 rating decision, the RO denied service connection for 
reflex sympathetic dystrophy or other disability of the right 
upper extremity as there was no evidence linking this 
disability to service.  

In May 2004, the veteran was afforded a VA joints examination 
to determine her eligibility for adaptive housing.  The 
veteran indicated that her initial problems with regard to 
mobility began after having surgery on her service connected 
left hallux valgus.  She reported that she had a total of six 
surgeries on her foot and that by 1985 orthopedics were 
speculating that she had reflex sympathetic dystrophy to her 
left lower extremity.  She was diagnosed with this in 1993 
and discharged.  Over time, she had a slow progressive lack 
of mobility with regard to the left lower extremity.  She 
reported that she had been wheelchair bound for several 
years.  She reported that she was unable to navigate stairs.  
She reported that she began to develop problems with her 
right upper extremity after having a cyst removed from her 
right hand in 1996.  She now had pain and weakness in her 
right upper extremity and indicated that reflex sympathetic 
dystrophy was now present in her right upper extremity.  Due 
to weakness and pain in her right upper extremity she could 
no longer use crutches.  She had fallen several times 
recently, experiencing most of her problems with the 
bathroom.  The Providence VA Medical Center had provided a 
ramp into her home, and she had been approved for an 
automotive grant.  The examiner noted that reviewing the 
claims file, that several other examiners, including her 
primary care provider had indicated that the veteran was an 
appropriate candidate for adaptive housing.  Following a 
functional examination of the veteran, the examiner noted 
that the veteran had loss of use or her left lower extremity, 
and minimal use of her right upper extremity, and thus crutch 
walking would be difficult.  It was noted that the veteran 
was wheelchair bound and therefore, in his opinion, it was 
appropriate for her to request adaptive housing, particularly 
given her longstanding history of falls in the home.

The RO sought a VA opinion to determine if there was any link 
between the disabilities affecting her left lower and right 
upper extremities.  In June 2004, a VA physician reviewed the 
veteran's medical history, and following a physical 
examination concluded that it was likely that the regional 
pain syndrome in the left lower extremity was triggered by 
repeated surgeries of the left foot and regional pain 
syndrome in the right upper extremity was triggered by the 
surgery of the right hand.  The examiner also reviewed the 
veteran's headaches, noting that they were of two types, a 
migraine type which was a genetic disorder, and a post-
traumatic headache caused by a closed head injury in 1993.  
The RO returned this opinion for additional explanation as to 
whether the reflex sympathetic dystrophy in the right upper 
extremity developed because it already existed in the left 
lower extremity, or if it developed separately.  The examiner 
replied that this question could not be answered with any 
degree of certainty.  

Initially, the Board notes that the veteran's service-
connected disabilities do cause her great difficulties.  The 
evidence of record demonstrates that the veteran employs the 
use of a wheelchair to ambulate, at least in part because of 
the service-connected disabilities affecting her left lower 
extremity.  However, she still does not meet the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any one of the 
combination of conditions found at 38 C.F.R. § 3.809(b)(1-4).  
Permanent and total compensation is not in effect for either 
both lower extremities; disability including blindness; 
disability including organic disease or injury which affects 
the functions of balance or propulsion, or one lower 
extremity plus one upper extremity.  The veteran's primary 
contention, which she discussed at her February 2006 hearing, 
is that she has qualifying disability of the left lower 
extremity and the right upper extremity.  However, the 
medical evidence does not show that her reflex sympathetic 
dystrophy of the left lower extremity is related to her 
reflex sympathetic dystrophy of the right upper extremity, 
although both appear to be similar pain responses to surgery.  
The surgeries to her left lower extremity were service 
related, resulting in service connection for her reflex 
sympathetic dystrophy to the left lower extremity whereas the 
surgery to her right hand which caused her reflex sympathetic 
dystrophy to the right upper extremity was not.  Medical 
articles submitted by the veteran purporting to show that 
reflex sympathetic dystrophy is a "spreading" disease do 
not specifically address the veteran's condition and 
therefore have no probative value.  There is no medical 
evidence specifically relating to the veteran showing that 
the reflex sympathetic dystrophy in her left lower extremity 
is the same disability that is in her right upper extremity, 
rather the evidence shows that these were caused by separate 
incidents.  Regardless, this question was answered in the 
July 1996 rating decision when the RO denied service 
connection for reflex sympathetic dystrophy of the right 
upper extremity, and she has not attempted to reopen this 
claim with the presentation of new and material evidence.  

The veteran has also alternately argued that her reflex 
sympathetic dystrophy constitutes an organic disease 
affecting the function of balance or propulsion as to 
preclude locomotion; however, even assuming that her reflex 
sympathetic dystrophy is an organic disease, she is only 
service connected for that portion affecting her left lower 
extremity.  The criteria contemplate loss of use of one lower 
extremity plus additional service connected disability 
affecting locomotion (which may be organic disease or 
injury).  If the loss of use of the left lower extremity 
includes only the service connected component of the 
veteran's reflex sympathetic dystrophy (assuming this to be 
the organic disease), there is no additional service 
connected disability.  The criteria of 38 C.F.R. § 3.809 
(2005) which require loss of use of one lower extremity 
together with the residuals of organic disease or injury are 
not met, and entitlement to a certificate of eligibility for 
special adaptive housing must be denied.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service connected blindness in both eyes with 5/200 visual 
acuity or less, nor does the evidence show service connected 
loss of use of both hands.  The veteran does not meet any of 
the criteria in 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  
She is not permanently and totally disabled due to blindness 
or loss of use of the hands, and does not allege otherwise.  

In the absence of a permanent and total evaluation for the 
specified service-connected disabilities as required above, 
Congress has not authorized VA to provide financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a), or a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, such as the residuals of her reflex 
sympathetic dystrophy to the right upper extremity, VA may 
only provide assistance if the disabilities are service-
connected, and only where the specified disabilities are 
"permanent and total."  Under these circumstances, because 
the basic legal criteria for the benefits sought are not met, 
the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both the 
issue of entitlement to specially adapted housing and a 
special home adaption grant. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or a home adaption grant is denied.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


